           Case 1:19-cv-10050-RA Document 36 Filed 01/12/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1/12/2021


 JERMAINE DELESTON,

                              Plaintiff,
                                                               No. 19-CV-10050 (RA)
                         v.
                                                                       ORDER
 2671 S & C PIZZA CORP. D/B/A SAL AND
 CARMINE PIZZA, AND 2669 OWNERS
 LTD.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle and that the
parties are in the process of finalizing a settlement agreement. Accordingly, it is hereby:
         ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within thirty (30) days. Any application to reopen this action must be filed within
thirty (30) days of this order, and any application filed thereafter may be denied solely on that
basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,
the terms of the agreement must be placed on the public record and “so ordered” by the Court
within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.
2015).
         The conference scheduled for January 13, 2021 is hereby adjourned sine die. The motion
pending at Dkt. 25 is dismissed without prejudice to its renewal in the event that the action is
reopened. The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 25.
SO ORDERED.

Dated:      January 12, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge



                                                  1
